Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation “a top electrode provided on the substrate to be spaced apart from the substrate”, the claim is rejected because it is not clear if the top electrode is “on” (directly on) the substrate or “spaced apart” (merely above) the substrate.
Finally, a bottom electrode needs to be claimed for a capacitive device (CMUT) as mentioned in the preamble otherwise the device is not operational.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2008/0290756 A1).
Regarding claims 1 and 16, Huang discloses a capacitive micromachined ultrasonic transducer (CMUT) comprising:
a substrate [col. 2:5-15 cMUT #10 of fig. 1 is built on a substrate #11];
a top electrode provided on the substrate to be spaced apart from the substrate [fig. 5 #520 top electrode];
a supporter made of an insulating material and coupled between the substrate and an edge of the top electrode to support and fix the edge of the top electrode and to define a gap between the substrate and the edge of the top electrode [fig. 5 shows Hgap between bottom electrode #510 and top electrode #520]; and
a plurality of nanoposts having both ends coupled and fixed to the substrate and the top electrode in the gap [fig. 5 shows #530 insulating support portion between bottom electrode #510 and top electrode #520], and being compressible and stretchable in a longitudinal direction to at least vertically move the top electrode when power is applied to the top electrode [abstract embedded springs; col. 3:50-55 insulation extension is incorporated … a middle spring layer placed over the substrate, the substrate and the middle spring layer defining a cavity therebetween; fig. 15 shows close up view of spring layer #1520; 0010 During transmission an AC signal is applied to the transducer. The alternating electrostatic force between the top electrode and the bottom electrode actuates the membrane 16 in order to deliver acoustic energy into the medium (not shown) surrounding the cMUT 10.].
(claim 16: an insulating first substrate; a conductive second substrate provided on the first substrate [claim 19 wherein the first conductive layer is placed above a nonconductive substrate], comprising a plurality of through holes, and functioning as a bottom electrode; a top electrode provided on the second substrate to be spaced apart from the second substrate [fig. 8 shows spaced apart layers #810 and #819 with gaps between #820 mounted on #819]; a supporter made of an insulating material and extending on the first substrate over the second substrate to define a gap between the first substrate and the top electrode and to support and fix an edge of the top electrode [see previous citation pertaining to gaps, then #830 posts provide support in the middle and outer edges of transducer; fig. 15 shows #1530 support columns at edges])

    PNG
    media_image1.png
    169
    294
    media_image1.png
    Greyscale

Regarding claim 2, Huang also teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises a lower reinforcement having a larger cross-sectional area compared to a body at a lower part of the nanopost in contact with the substrate, to increase coupling force to the substrate [#540 bottom T or H style part of post is wider than center of post #530].
Regarding claim 3, Huang also teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises an upper reinforcement having a larger cross-sectional area compared to a body at an upper part of the nanopost in contact with the top electrode, to increase coupling force to the top electrode [#550 top is wider than #530].
Regarding claim 4, Huang also teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises: a body having a nano-diameter and extending in a longitudinal direction between the substrate and the top electrode [#530 is narrow in middle of cavity]; an upper reinforcement having a larger cross-sectional area compared to the body at an upper part of the nanopost in contact with the top electrode, to increase coupling force to the top electrode [#550 top is wider than middle column]; and a lower reinforcement having a larger cross-sectional area compared to the body at a lower part of the nanopost in contact with the substrate, to increase coupling force to the substrate [#540 is wider at bottom of column].
Regarding claim 8, Huang also teaches the CMUT of claim 1, wherein the plurality of nanoposts have a plurality of diameters, and wherein a diameter of at least one first nanopost provided at a center portion of the top electrode is greater than the diameter of at least one second nanopost provided at an edge portion of the top electrode [fig. 25.3 shows wide #2532 post and narrow post #2534 on either side].
Regarding claim 10, Huang also teaches the CMUT of claim 1, further comprising a protrusion provided on the substrate to be spaced apart from the top electrode and to surround and be spaced apart from lower parts of the plurality of nanoposts, wherein the substrate is made of a conductive material to function as a bottom electrode, and wherein the protrusion and the plurality of nanoposts are formed by etching the substrate [0020 A conductive substrate such as a silicon wafer may serve as the bottom electrode. The second conductive layer may have a resilient membrane supported by the insulating support.].
Regarding claim 11, Huang also teaches the CMUT of claim 1, further comprising a bottom plate provided on the substrate in the gap to be spaced apart from the top electrode and to surround and be spaced apart from at least lower parts of the plurality of nanoposts, wherein the substrate is made of an insulating material, and wherein the bottom plate is made of a conductive material to function as a bottom electrode [0020 A conductive substrate such as a silicon wafer may serve as the bottom electrode. The second conductive layer may have a resilient membrane supported by the insulating support.].
Regarding claims 12 and 17, Huang also teaches the CMUT of claim 11, wherein the top electrode comprises a nanoplate coupled to the supporter and the plurality of nanoposts, and wherein the CMUT further comprises a top plate reinforcement on the nanoplate [fig. 8 and 0081 describes that membrane layer #819 also carries a top electrode layer #820].
Regarding claim 15, Huang also teaches the CMUT of claim 1, wherein the substrate comprises a semiconductor wafer and an integrated chip (IC) provided on the semiconductor wafer, and wherein the plurality of nanoposts are monolithically formed on the substrate by using a semiconductor process [0172 (ESMUT cMUT with embedded springs) … may be made of any material…any other semiconductor material].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0290756 A1) as applied to claim 4 above, and further in view of Kazuhiro (JP 2006119001 A).
Regarding claim 5, Huang teaches an insulating support [fig. 5 shows #530 insulating support portion between bottom electrode #510 and top electrode #520] … but does not explicitly teach … and yet Kazuhiro teaches the CMUT of claim 4, wherein a cross-sectional area of the upper reinforcement is gradually increased in a direction from the body toward the top electrode, and wherein a cross-sectional area of the lower reinforcement is gradually increased in a direction from the body toward the substrate [fig. 2 #122; 0052 elastic bodies 141-1 and 141-2 are formed by the insulating layer #122; 0055 an insulating layer 122 sandwiched between an upper silicon layer 150-1 and a lower silicon layer 150-2 is used. The insulating layer 122 is formed of, for example, a silicon oxide film (SiO2). Here, the lower silicon layer 150-2 corresponds to the first substrate 100 in the first embodiment. Hereinafter, the first substrate 100 will be described. The SOI substrate 150 forms a vibrator and a supporting elastic body (for example, a spring).].
It would have been obvious to replace the insulating support with corners as taught by Huang, with the gradually increasing/decreasing insulating layer/spring as taught by Kazuhiro so that the spring constant may be changed by manipulating the spring geometry (Kazuhiro) [0044-0045].

    PNG
    media_image2.png
    627
    368
    media_image2.png
    Greyscale

Regarding claim 6, Huang as modified by Kazuhiro teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises a multilayer structure of a plurality of different monocrystalline materials [0055 insulating layer #122 sandwiched between an upper silicon layer and a lower silicon layer] to adjust a ratio of stretchability and compressibility of the nanopost [0056 silicon layer…desired film thickness; 0043 damping can be controlled by increasing the width of the spring and decreasing the length of the spring from the fixed point.].
Regarding claim 7, Huang as modified by Kazuhiro teaches the CMUT of claim 6, wherein the plurality of monocrystalline materials at least comprise a piezoelectric material capable of vibrating when an electrical signal is received [0052; 0055 elastic body acting as spring; 0059 insulating films formed of silicon oxide (SiO2), silicon nitride (SiN) or the like; ].

Claims 9, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0290756 A1) as applied to claim 1 above, and further in view of Zhao (US 20170136495 A1).
Regarding claim 9, Huang does not explicitly teach … and yet Zhao teaches the CMUT of claim 1, wherein a density of the plurality of nanoposts is greater at a center portion compared to an edge portion of the top electrode [0069 Beside the shape variations, the cell density of each sub-element or region within a sub-element may change from the center 226 to the edges 228 and 230. For example, the cell density may decrease monotonically from the center 226 to the edges 228 and 230 to generate a desired apodization profile in the elevation dimension].
It would have been obvious to manipulate the density of the nanoposts present in Huang, in the manner taught by Zhao of having more density in the center so that apodization may be performed (i.e., reduction of undesired sidelobes) (Zhao) [0069].
Regarding claims 13 and 18, Huang teaches the CMUT of claim 12, wherein the top plate reinforcement comprises a plurality of recesses or holes alternating with the plurality of nanoposts [fig. 8 and 0081 describes that membrane layer #819 also carries a top electrode layer #820]. Huang does not explicitly teach … and yet Zhao teaches springs wherein when power is applied between the nanoplate and the bottom plate, on the whole, the nanoplate operates at a first frequency by the plurality of nanoposts and parts of the nanoplate under the plurality of recesses or holes operate at a second frequency [0054 first CMUT cell 902 may correspond to a CMUT cell having a higher resonant frequency and a second CMUT cell 904 may correspond to a CMUT cell having a lower resonant frequency than the first CMUT cell 902; 0057 many pattern configurations that may be used to attain various levels of flexibility and or mass of the membrane 906 over the first cavity 810 and the second cavity 812].
It would have been known to a person of ordinary skill in the art, that the multiple layers as taught by Huang, would result in a change of a mass by patterning as taught by Zhao so that different transducer cells may be designed to operate at difference frequencies.
Regarding claim 14, Huang as modified by Zhao teaches the CMUT of claim 13, wherein the first frequency and the second frequency are different [0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645